619 S.W.2d 628 (1981)
Floyd D. WILLIAMS, Petitioner,
v.
STATE of Arkansas, Respondent.
No. CR 76-93.
Supreme Court of Arkansas.
July 6, 1981.
Floyd D. Williams, pro se.
Steve Clark, Atty. Gen., Little Rock, for respondent.
PER CURIAM.
Petitioner was convicted by a jury of capital felony murder and sentenced to life imprisonment without parole. We affirmed, Williams v. State, 260 Ark. 457, 541 S.W.2d 300 (1976). In 1976, petitioner filed a petition for postconviction relief pursuant to Arkansas Criminal Procedure Rule 37 which was denied. He was allowed to file a second Rule 37 petition in 1979 because his original petition presented only conclusory allegations. This petition was also denied.
Petitioner now seeks a transcript at public expense. The motion for transcript is denied. Since a motion for transcript is a petition for postconviction relief, petitioner's motion must be considered as his third attempt to obtain relief pursuant to Rule 37. Criminal Procedure Rule 37.2(b) provides: "All grounds for relief available to a prisoner under this rule must be raised in *629 his original or amended petition. Any ground not so raised or any ground finally adjudicated or intelligently and understandingly waived in the proceedings which resulted in the conviction or sentence or in any other proceedings that the prisoner may have taken to secure relief from his conviction or sentence may not be the basis for a subsequent petition."
In the past, in cases where allegations of the original petition were conclusory, subsequent Rule 37 petitions have been allowed and decided on their merits. When an original petition presented grounds for relief with supporting facts, however, any subsequent petition was dismissed in accordance with Criminal Procedure Rule 37.2(b). Since this practice may have resulted in inconsistency in the treatment of subsequent petitions, this Court will no longer consider any subsequent petitions unless the original petition was specifically denied without prejudice. (See per curiam this date.)
In the case at bar, petitioner has had ample opportunity to pursue his postconviction remedies under Rule 37 and this Court will not consider a third petition.
Petition dismissed.
ADKISSON, C. J., not participating.